Citation Nr: 1103887	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to relief from the payment of attorney fees from 
past-due benefits at the 20 percent rate in the calculated amount 
of $21,911.43 and $3,825.61 resulting from the award of service 
connection for traumatic arthritis of the low back with right L5 
radiculopathy and additional compensation for dependents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an Attorney Fee Eligibility Decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, as well as a May 2007 Supplemental Attorney Fee 
Eligibility Decision by that same VA RO.  

This case was previously before the Board in January 2009, at 
which time it was remanded for additional development.  The case 
is now, once more, before the Board for appellate review. 

For reasons which will become apparent, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
whether the Veteran and his former attorney have been afforded 
their full due process rights under the law.

In that regard, and as noted at the time of the Board's prior 
January 2009 remand, a claim involving attorney fee withholding 
is a "contested" claim due to the possibility that VA may be 
required to attempt to collect fees paid to the attorney from the 
claimant.  See VA Adjudication Manual, M21-1MR Part III, Subpart 
vi, Chapter 6, Section A.  "Simultaneously contested claim" 
refers to the situation in which the allowance of one claim 
results in the disallowance of another claim involving the same 
benefit, or the allowance of one claim results in the payment of 
a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) 
(2010).  Under 38 C.F.R. § 19.100 (2010), all interested parties 
are to be specifically notified of the action taken by the agency 
of original jurisdiction in a simultaneously contested claim, and 
of the right and time limit for initiating appeal, as well as 
both hearing and representation rights.  Under 38 C.F.R. § 19.101 
(2010), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties are to be 
furnished with a copy of the Statement of the Case (SOC).  

In the case at hand, a review of the record discloses that, in a 
decision of September 2000, the Board denied entitlement to 
service connection for a low back disability, including herniated 
discs and degenerative changes.  Shortly thereafter, on October 
26, 2000, the Veteran entered into a Fee Agreement with a private 
attorney, M. L., under which that attorney agreed to represent 
him in all actions regarding his appeal.  

Following the execution of that agreement, on May 1, 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's September 2000 decision denying entitlement 
to service connection for a low back disability and, in so doing, 
remanded the Veteran's case to the Board for action consistent 
with a March 2001 Motion to Remand by the Secretary of Veterans 
Affairs.  

Following the Court's action, the Board, in February 2002, 
remanded the Veteran's case to the RO for additional development.  
Following that development, the RO, in a rating decision of 
October 2005, granted service connection for traumatic arthritis 
of the low back with right L5 radiculopathy, assigning a 100 
percent evaluation from May 24, 1993, and a 60 percent evaluation 
effective from January 1, 1994.  It was that award of 
compensation which resulted in the payment of attorney's fees 
which are the subject of this appeal.

The Board notes that, at the time of the aforementioned Attorney 
Fee Eligibility Decision on November 30, 2005, the RO determined 
that the Veteran's former attorney should be paid 20 percent of 
past-due benefits awarded the Veteran by reason of the grant of 
service connection for traumatic arthritis of the low back with 
right L5 radiculopathy, specifically, a payment in the amount of 
$21,911.43.  Following that action, the RO, in a Supplemental 
Attorney Fee Eligibility Decision of May 24, 2007, determined 
that the Veteran's former attorney was entitled to 20 percent of 
the additional past-due benefits awarded the Veteran by reason of 
an adjustment to the Veteran's award due to the addition of 
dependents, a payment in the amount of $3,825.61.  

The Veteran argues that his former attorney was not, in fact, 
entitled to the payment of attorney fees from past-due benefits.  
More specifically, it is argued that the Veteran's former 
attorney "never really did anything" for the Veteran (see Travel 
Board hearing transcript, p.15), and that, due to rudeness and 
unprofessionalism on the part of the attorney's paralegal, the 
Veteran discharged that attorney in March 2005, prior to the 
award of service connection for a low back disability.  

In that regard, the Board observes that, in a Statement of the 
Case dated in September 2007, the RO took for consideration the 
issue of entitlement to relief from attorney fees based on the 
award of additional compensation for dependents created by the 
earlier grant of service connection for traumatic arthritis of 
the low back with right L5 radiculopathy.  While during the 
course of that Statement of the Case, the RO made mention of the 
earlier November 2005 Attorney Fee Eligibility Decision which 
resulted in the payment of $21,911.43 in attorney fees, the 
ultimate decision reached was confined solely to the attorney's 
entitlement to the fee in the Supplemental Attorney Fee 
Eligibility Decision of May 24, 2007, which addressed exclusively 
the additional amount of compensation due the Veteran for his 
dependents.  Moreover, in reaching its determination, the RO made 
reference to the provisions of 38 C.F.R. § 20.609 (governing the 
payment of representative's fees in proceedings before Department 
of Veterans Affairs field personnel and before the Board of 
Veterans' Appeals), a regulation which no longer exists, and 
whose provisions have been amended and transferred to 38 C.F.R. 
§ 14.636 (2010).  The amended provisions include 38 C.F.R. 
§ 14.636 which provides fees which do not exceed 20 percent of 
any past-due benefits award shall be presumed reasonable and that 
presumption may be rebutted by clear and convincing evidence.  
§ 14.636(3) provides a list of factors which may be considered in 
determining whether fees are reasonable.

The Board observes that, in September 2009, both the Veteran and 
his former attorney were provided a Supplemental Statement of the 
Case (SSOC) encompassing the action requested at the time of the 
Board's 2009 remand.  However, that Supplemental Statement of the 
Case once again confined its discussion to the issue of 
entitlement to relief from attorney fees based on the award of 
additional compensation for dependents created by the earlier 
grant of service connection for traumatic arthritis of the low 
back with right L5 radiculopathy, the subject of the Supplemental 
Attorney Fee Eligibility Decision of May 2007.  Moreover, that 
Supplemental Statement of the Case failed to set forth and 
address the provisions of 38 C.F.R. § 14.636 (2010) governing the 
payment of fees for representation by agents and attorneys in 
proceedings before agencies of original jurisdiction and before 
the Board of Veterans' Appeals.

Based on the aforementioned, the Board is of the opinion that 
additional development is necessary prior to a final adjudication 
of the Veteran's current claim.  Accordingly, the case is once 
again REMANDED to the RO/AMC for the following action:  

The RO/AMC should furnish the Veteran and 
his representative, as well as his former 
attorney and his representative, if any, a 
Supplemental Statement of the Case 
encompassing not only the issue of 
entitlement to relief from attorney fees 
based on the award of additional 
compensation for dependents created by the 
earlier grant of service connection for 
traumatic arthritis of the low back with 
chronic L5 radiculopathy, but also the 
issue of entitlement to relief from 
attorney fees based on the initial award of 
service connection for traumatic arthritis 
of the low back with right L5 
radiculopathy.  That Supplemental Statement 
of the Case should specifically include all 
pertinent provisions of 38 C.F.R. § 14.636 
(2010), as well as 38 U.S.C.A. § 5194 (West 
2002) governing the adjudication of the 
Veteran's current claim.  Moreover, the 
SSOC must contain notice of all relevant 
action taken on the claim for benefits 
since the issuance of the most recent SSOC 
issued in September 2009.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome in this case.  The Veteran need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



